          Case 8:20-cr-00416-SAG Document 23 Filed 04/27/21 Page 1 of 1


                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF MARYLAND


UNITED STATES OF AMERICA
                                                  *
                  vs.                                           Case No 8:20-cr-00416-SAG-1
                                                  *
        Tyrell Adrian Boxley
                                                  *

                                               ******

                                MEMORANDUM AND ORDER

    Defendant was initially detained following a detention hearing on December 16, 2020. (ECF

No. 18.) Since that time, Defendant has identified “changed circumstances” so as to justify this

Court revisiting its detention decision and moves for release. (ECF No. 21.) Primarily, this

includes the identification of a third party custodian to address some of the Court’s earlier concerns

with release. Id. at 1. For its part, the Government agrees that Defendant has presented “changed

circumstances,” and, if Pretrial Services approves of the proposed third-party custodian, the

Government no longer opposes Defendant’s release on conditions of release. (ECF No. 22.) The

Government’s change of position is also partially motivated by further progress in its investigation

that further delineated Defendant’s role in the allegations. Id. at 1-2.

    Pretrial Service, though it opposes release, has approved one of the two proposed third-party

custodians. Accordingly, Defendant’s Motion, ECF No. 21, is hereby GRANTED, and the Court

will order Defendant released pursuant to the release conditions in the attached Conditional

Release Order.



4/27/2020                                              __________________________________
Date                                                   J. Mark Coulson
                                                       United States Magistrate Judge
